Citation Nr: 1219232	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  05-20 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for keratosis pilaris with atopic dermatitis, to include as secondary to exposure to Agent Orange.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a skin disability.  By decision in April 2008, the Board found new and material evidence had been received and reopened the claim for service connection for keratosis pilaris with atopic dermatitis.  The claim for service connection on the merits was remanded for additional development of the record.  The case was again before the Board in June 2009 and July 2011, and was remanded in order to obtain additional evidence.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.

In November 2010, the Board referred the Veteran's claims folder to a physician for an opinion regarding the etiology of the Veteran's skin disorder.  The Veteran was provided a copy of the opinion in January 2011, in accordance with 38 C.F.R. § 20.903 (2011). 


FINDING OF FACT

Keratosis pilaris was initially demonstrated many years after service, and there is no competent and probative evidence linking it to service, to include exposure to Agent Orange.


CONCLUSION OF LAW

Keratosis pilaris with atopic dermatitis was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated May 2003 and May 2008, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A July 2009 letter advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Because adequate VCAA notice was not completed prior to the initial AOJ adjudication denying the Veteran's claim, the timing of the notice does not comply with the express requirements of the law as found by the United States Court of Appeals for Veterans Claims (Court) in Pelegrini.  However, the Veteran was not prejudiced in this regard as the case was readjudicated thereafter in supplemental statements of the case issued in April 2009, June 2010, and April 2012.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.


Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA medical records, the report of a VA examination, an opinion from a VA physician, and the Veteran's testimony at a hearing before the undersigned. 

The Board notes the Veteran claims he was treated at a VA facility for skin complaints less than one year following his discharge from service.  The Veteran has attempted to obtain such records on several occasions.  In February 2009, the medical center responded to such requests and indicated no additional records could be located.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran was afforded a VA medical examination to obtain an opinion regarding the etiology of his skin disability.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  In addition, the VA obtained an opinion from a dermatologist at a VA facility.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (during the period beginning on January 9, 1962, and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a nonpresumptive direct-incurrence basis.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran asserts service connection is warranted for a skin disability.  He reports he did not have any skin problems prior to service.  He states that at the time of the separation examination, he had a "budding" skin condition, and that he received treatment at a VA facility the summer following his discharge from service.  He maintains he was exposed to Agent Orange in Vietnam.  

The Veteran's discharge certificate reflects he received the Vietnam Campaign Medal and the Vietnam Service Medal. 

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  VA outpatient treatment records show the Veteran was seen in a VA outpatient treatment clinic in July 1980 for a generalized rash of one year.  The assessment was questionable allergic reactions.  

On VA examination of the skin in July 2003, the Veteran presented with multiple bumps on his chest, abdomen and back that started in 1966.  Following an examination, the diagnoses were mild keratosis pilaris and mild atopic dermatitis.  A skin biopsy later that month confirmed keratosis pilaris.  

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  The service treatment records are negative for complaints or findings pertaining to a skin disorder.  On a report of medical history in December 1967, the Veteran denied any skin diseases. 

The Veteran was afforded a VA examination of the skin in July 2009.  The examiner noted she reviewed the claims folder.  The Veteran related he was exposed to Agent Orange in service.  He stated that the areas of skin that were exposed to the dust were itchy and burning with formation of "blisters or boils."  The diagnosis was keratosis pilaris.  The examiner commented it was less likely than not that the Veteran's chronic skin disorder was etiologically related to service, to include exposure to Agent Orange.

The Board obtained the opinion of a VA dermatologist in December 2010.  The physician noted he reviewed the claims folder.  He stated the diagnosis of keratosis pilaris was supported by physical examination findings in the chart, and that the distribution of the lesions, the clinical description and the summary of a pathology report of a skin biopsy all supported the diagnosis.  The physician commented that keratosis pilaris is a common skin condition that can be best considered as a variant of dry skin, or as a feature of another skin condition, atopic dermatitis.  He noted the condition is associated with a build-up of keratin around the follicular openings of hair shafts as they exit the skin.  The factors that are thought to be important in or contributing to the pathogenesis of the condition include heredity, associated respiratory allergies, altered immune regulation and altered skin barrier function.  He added keratosis pilaris can be associated with varying degrees of inflammation in the skin, and this might be the cause of the Veteran's hyperpigmentation and symptoms of itching or burning in the skin.  The physician opined that the Veteran's keratosis pilaris was less likely than not related to in-service herbicide exposure.  He observed the condition is not known to be associated with exposure to herbicides, as are other discrete dermatological entities, such as chloracne and cutaneous porphyria.

The Board points out that the Veteran has not been diagnosed with any of the disabilities listed in 38 C.F.R. § 3.309(e).

The evidence demonstrates that keratosis pilaris was first manifested many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  The Veteran alleges it is attributable to his exposure to Agent Orange.  There is no basis in the record for this claim.  He has not submitted any objective evidence establishing such a relationship.  There is no indication in the record that the Veteran's skin disorder is associated with Agent Orange.  

The Board acknowledges the Veteran's assertions that he keratosis pilaris is the result of his military service.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes the Veteran has not provided any medical opinion to support his allegation that his skin disability is related to service, to include exposure to Agent Orange.  Although the Veteran is competent to testify as to his in-service experiences and symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Veteran testified before the undersigned in March 2008 that his skin condition was present when he was discharged from service, just not to the extent it is now.  The Board points out, however, that he specifically denied having any skin problems on the report of medical history in December 1967.  He has also claimed that his skin disorder has been present ever since service.  The Board notes that when he was seen for a rash at a VA clinic in 1980, he reported it had been present for one year.  He made no mention at that time of any other skin problems.  This is inconsistent with his current statements to the effect his skin problems have been continuous since service.  The Board finds, therefore, that the Veteran's statements as to the origins of his skin disorder are not credible.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of keratosis pilaris.  either lung cancer or liver cancer.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for keratosis pilaris.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for keratosis pilaris with atopic dermatitis is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


